Case 2:17-cr-00335-TS-DBP Document 952 Filed 01/13/21 PageID.3435 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 UNITED STATES OF AMERICA,                            MEMORANDUM DECISION AND
                                                      ORDER DENYING DEFENDANT’S
                         Plaintiff,                   MOTION FOR COMPASSIONATE
                                                      RELEASE
 v.

 CERINA GUTIERREZ,
                                                      Case No. 2:17-CR-335 TS
                         Defendant.
                                                      District Judge Ted Stewart


       This matter is before the Court on Defendant’s Motion for Compassionate Release. For

the reasons discussed below, the Court will deny the Motion.

       “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 1 18 U.S.C. §

3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Relevant here,

       the court . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of the
       original term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
       compelling reasons warrant such a reduction.




       1
           United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996) (citations omitted).


                                                  1
Case 2:17-cr-00335-TS-DBP Document 952 Filed 01/13/21 PageID.3436 Page 2 of 4




       It appears that Defendant has exhausted her administrative remedies. However, the Court

finds that Defendant has failed to demonstrate extraordinary and compelling reasons to support

her request.

       The Sentencing Commission has been given the responsibility to describe “what should

be considered extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.” 2 Relevant here, the Sentencing Commission has

stated that a defendant “suffering from a serious physical or medical condition” “that

substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover” may be considered

for a sentence reduction. 3 Additionally, the Sentencing Commission has stated that family

circumstances such as “[t]he death or incapacitation of the caregiver of the defendant’s minor

child or minor children” or “[t]he incapacitation of the defendant’s spouse or registered partner

when the defendant would be the only available caregiver for the spouse or registered partner”

may constitute an extraordinary and compelling reason for release. 4

       Here, Defendant states that she has asthma, low thyroid, clinical depression, anxiety, and

that she has undergone two lung surgeries. Defendant contends that these conditions, in

conjunction with the current COVID-19 pandemic, warrant a sentence reduction. The Centers



       2
           28 U.S.C. § 944(t).
       3
         U.S.S.G. § 1B1.13, Application Note 1(A). While this commentary has not been
amended since the passage of the First Step Act, the Tenth Circuit continues to refer to it in
deciding motions under § 3582(c). United States v. Pinson, ---F. App’x---, 2020 WL 7053771,
at *3 n.5 (10th Cir. Dec. 2, 2020) (citing United States v. Saldana, 807 F. App’x 816, 819 (10th
Cir. 2020)).
       4
           U.S.S.G. § 1B1.13, Application Note 1(C)(i).


                                                 2
Case 2:17-cr-00335-TS-DBP Document 952 Filed 01/13/21 PageID.3437 Page 3 of 4




for Disease Control and Prevention has stated that people with moderate to severe asthma and

people with damaged or scarred lung tissue may be at a higher risk for severe illness from

COVID-19. Unfortunately, the medical records provided by the parties do not provide sufficient

information for the Court to determine the severity of Defendant’s medical conditions. While

Defendant has reported a history of asthma, it appears that this condition is well managed with

medication. As to her lung condition, the Court lacks sufficient information to determine

whether she suffers from a condition that might increase her risk should she contract COVID-19.

Without additional information, the Court cannot conclude that Defendant is more susceptible to

contracting COVID-19 or suffering a more serious reaction. While the Court is sympathetic to

Defendant’s concerns, she has not demonstrated extraordinary and compelling reasons for her

release.

       Defendant also references difficulties her children, husband, and mother are facing.

Specifically, her children are struggling to stay focused with their schooling, her husband has had

to work overtime to keep the expenses paid, and her mother suffers from health problems. While

these circumstances are admittedly difficult, they are not unique to Defendant and fail to rise to

the level of extraordinary and compelling reasons for release.

       Even if Defendant could demonstrate extraordinary and compelling reasons, she has

failed to show that she is no longer a danger to the community or that her release comports with

the factors set out in 18 U.S.C. § 3553(a). Defendant has a lengthy criminal history and the

offense at issue here involved the distribution of a substantial amount of methamphetamine.

These facts demonstrate that release is not appropriate.




                                                 3
Case 2:17-cr-00335-TS-DBP Document 952 Filed 01/13/21 PageID.3438 Page 4 of 4




      It is therefore

      ORDERED that Defendant’s Motion for Compassionate Release (Docket No. 926) is

DENIED.

      DATED this 13th day of January 2021.

                                        BY THE COURT:



                                        Ted Stewart
                                        United States District Judge




                                             4
